Title: April [1767]
From: Washington, George
To: 




16. Sowed a little flax at Muddy hole.
 


18. Sowed a little more of Do. by the Road at Ditto.
 


21. Began to Plant Corn in the Neck & at the Mill.
 


27. Began to Plant Ditto at Doeg Run & Muddy hole.
Sowed behind the Quarter 1320 sqr. yds. of flax with a little more than a Peck of Seed.
Sowed the same quantity of Ground along side of the flax with little more than ½ Bushel of Hemp Seed.
 


29. Sowed more flax seed behind the quarter.
 


30. Planted Irish Potatoes behind Do.


   
   Solanum tuberosum, Irish potato. GW’s plantings included red potatoes and white, with small and large varieties of each, grown both as a table product and a field crop. He instructed Anthony Whitting 4 Nov. 1792 to plant them early so they could be harvested before the planting of wheat on the same

ground. More commonly he planted potatoes with corn. Thomas Jefferson described GW’s method in this way: “He puts them in alternate drills, 4 f. apart, so that the rows of corn are 8 f. apart, & a single stalk every 18 i. or 2 f. in the row” (Jefferson to Thomas Mann Randolph, 11 Aug. 1793, DLC: Jefferson Papers).



